
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.C



EXHIBIT B


DAYTON HUDSON CORPORATION
DIRECTOR STOCK OPTION PLAN OF 1995


ARTICLE I
ESTABLISHMENT OF THE PLAN


1.1The name of this plan shall be "The Dayton Hudson Corporation Director Stock
Option Plan of 1995" (hereinafter called the "Plan").

1.2The purpose of the Plan is to advance the interim performance and long-term
growth of the Company by offering long-term incentives, in addition to current
compensation and other benefits, to outside directors of the Company.

ARTICLE II
DEFINITIONS


2.1Award. An "Award" is used at times in the Plan to refer to the act of
granting a Stock Option under the Plan.

2.2Board. "Board" is the Board of Directors of the Company.

2.3Code. "Code" is the Internal Revenue Code of 1986, as amended, as now in
force or as hereafter amended.

2.4Company. "Company" is Dayton Hudson Corporation, a Minnesota corporation, and
any successor thereof.

2.5Date of Grant. "Date of Grant" in 1995 shall be the date of the Company's
Annual Shareholder's meeting. Each year thereafter, Date of Grant shall be the
second Wednesday in the month of April.

2.6Fair Market Value. "Fair Market Value" of a share of Company common stock on
any date is 100% of the mean between the high and low prices for such stock as
reported for such stock on the New York Stock Exchange Composite Transactions
Listing ("Composite Listing") on such date, or in the absence of such report
100% of the mean between the high and low prices of such stock on the New York
Stock Exchange on such date or, if no sale has been recorded on the Composite
Listing or made on such Exchange on such date, then on the last preceding date
on which any such sale shall have been made in the order of primacy above
indicated.

2.7Participant. A "Participant" is a member of the Board who is not an employee
of Company or any of its Subsidiaries.

2.8Plan Committee. The "Plan Committee" is the Committee referenced in
Article VI hereof.

2.9Plan Year. The "Plan Year" shall be a fiscal year of the Company falling
within the term of this Plan except for the first year of the Plan, for which
the Plan Year shall commence as of the effective date of the Plan and terminate
as of February 3, 1996.

2.10Relevant Change Adjustments. Appropriate adjustments in the number of shares
and in the Stock Option price per share designated in Section 2.11 of this
Article II, may be made by the Plan Committee, in its discretion except as
provided in Section 7.6 hereof, to give effect to adjustments made in the number
of shares of Company common stock through a merger, consolidation,
recapitalization, reclassification, combination, spin-off, common stock
dividend, stock split, or other relevant change.

2.11Stock Option. A "Stock Option" is a right accruing in a Participant to
purchase from the Company one share of the Company's $1.00 par value common
stock at the Fair Market Value of such share



of common stock on the Date of Grant of the Stock Option, and containing the
terms and conditions set forth or allowed under Article VI hereof. Such Stock
Option shall be a Non-Qualified Stock Options that are not intended to qualify
under Section 422 of the Code.

2.12Subsidiary Corporation. For purposes of this Plan, the term "Subsidiary" or
"Subsidiary Corporation" means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, in which each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain as determined at
the point in time when reference is made to such "Subsidiary" or "Subsidiary
Corporation" in this Plan.

2.13Change in Control. A "Change in Control" shall be deemed to have occurred
if:

(a)a majority of the directors of the Company shall be persons other than
persons

(i)for whose election proxies shall have been solicited by the Board or

(ii)who are then serving as directors appointed by the Board to fill vacancies
on the Board caused by death or resignation (but not by removal) or to fill
newly-created directorships,

(b)30% or more of the outstanding Voting Stock (as defined in Article IV of the
Restated Articles of Incorporation, as amended, of the Company) of the Company
is acquired or beneficially owned (as defined in Article IV of the Restated
Articles of Incorporation, as amended, of the Company) by any person (as defined
in Article IV of the Restated Articles of Incorporation, as amended, of the
Company), or

(c)the shareholders of the Company approve a definitive agreement or plan to

(i)merge or consolidate the Company with or into another corporation (other than
(1) a merger or consolidation with a Subsidiary of the Company or (2) a merger
in which the Company is the surviving corporation and either (A) no outstanding
Voting Stock of the Company (other than fractional shares) held by shareholders
immediately prior to the merger is converted into cash (except cash upon the
exercise by holders of Voting Stock of the Company of statutory dissenters'
rights), securities, or other property or (B) all holders of outstanding Voting
Stock of the Company (other than fractional shares) immediately prior to the
merger (except those that exercise statutory dissenters' rights) have
substantially the same proportionate ownership of the Voting Stock of the
Company or its parent corporation immediately after the merger),

(ii)exchange, pursuant to a statutory exchange of shares of Voting Stock of the
Company held by shareholders of the Company immediately prior to the exchange,
shares of one or more classes or series of Voting Stock of the Company for
shares of another corporation or other securities, cash or other property,

(iii)sell or otherwise dispose of all or substantially all of the assets of the
Company (in one transaction or a series of transactions) or

(iv)liquidate or dissolve the Company.

ARTICLE III
GRANTING OF STOCK OPTIONS


3.1Automatic Grant of Stock Options. Each year on the Date of Grant each
Participant shall, without any Plan Committee action, automatically be granted
Stock Options, the number of which will be determined by dividing $50,000 by the
Fair Market Value on the Date of Grant.



3.2Notification to Participants and Delivery of Documents. As soon as
practicable after the Award, the Participant shall receive a Stock Option
exercisable for purchase of one share of the Company's $1.00 par value common
stock for each Stock Option granted to the Participant pursuant to this Plan or
indicating the aggregate of such grant, which Stock Option shall be in
conformity with the provisions of Article IV hereof.

ARTICLE IV
STOCK OPTIONS


4.1Stock Option. The Stock Option shall be evidenced by Stock Option agreements
in such form and not inconsistent with the Plan as the Plan Committee shall in
its sole discretion approve from time to time, which agreements shall specify
the number of shares to which they pertain and the purchase price of such shares
and shall, but without limitation, contain in substance the following terms and
conditions:

(a)Option Period. Each Stock Option granted shall expire and all rights to
purchase shares thereunder shall cease ten years and one day after the Date of
Grant of the Stock Option or on such date prior thereto as may be fixed by the
Plan Committee, or on such date prior thereto as is provided by this Plan in the
event of reorganization pursuant to Section 7.6(b) hereof. No Stock Option shall
permit the purchase of any shares thereunder during the first year after the
Date of Grant of such Stock Option, except as provided in Section 4.2 hereof.

(b)Transferability and Termination of Options. During the lifetime of an
individual to whom a Stock Option is granted, the Stock Option may be exercised
only by such individual and shall terminate at the earlier of i) five years
after the date the Participant ceased to be a director of Company or, ii) ten
years and one day after the Date of Grant of the Stock Option. Rights of a
Participant may, upon the death of a Participant, be exercised or perfected by
his/her duly designated beneficiary or otherwise by his/her applicable legal
representatives, heirs or legatees to the extent vested in and unexercised or
perfected by the Participant at the date of his/her death. Provided however,
that if a Participant dies, the Stock Option must be exercised within five years
after the date of death or the life of the Stock Option, whichever is less, but
in no event less than one year after the date of death.

No Stock Option shall be assignable or transferable by the individual to whom it
is granted, except that it may be transferable (X) by assignment by the
Participant to the extent provided in the applicable option agreement, or (Y) by
will or the laws of descent and distribution in accordance with the provisions
of this Plan. A Stock Option transferred after the death of the Participant to
whom it is granted may only be exercised by such individual's beneficiary
designated to exercise the Stock Option or otherwise by his/her applicable legal
representatives, heirs or legatees, and only within the specific time period set
forth above.

In no event, whether by the Participant directly or by his/her proper assignee
or beneficiary or other representative, shall any Stock Option be exercisable at
any time after its expiration date as stated in the Stock Option agreement. When
a Stock Option is no longer exercisable it shall be deemed for all purposes and
without further act to have lapsed and terminated.

(c)Exercise of Options. An individual entitled to exercise a Stock Option may,
subject to its terms and conditions and the terms and conditions of the Plan,
exercise it in whole at any time, or in part from time to time, by delivery to
the Company at its principal office of written notice of exercise, specifying
the number of whole shares with respect to which the Stock Option is being
exercised. Before shares may be issued payment must be made in full, in legal
United States tender, in the amount of the purchase price of the shares to be
purchased at the time and any amounts for withholding, if any, as provided in
Section 7.7 hereof; provided,



however, in lieu of paying for the exercise price in cash as described above,
the individual may pay all or part of such exercise price by delivering owned
and unencumbered shares of the Company common stock having a Fair Market Value
on the date of exercise of the Stock Option equal to or less than the exercise
price of the Stock Options exercised, with cash, as set forth above, for the
remainder, if any, of the purchase price.

4.2Change in Control. In the event of a Change in Control, all outstanding Stock
Options granted under the Plan shall accelerate and will be exercisable in full
for a period of two hundred ten (210) days after the Change in Control; provided
that no Stock Option shall be exercisable by a Participant after the termination
date of the Stock Option.

ARTICLE V
SHARES OF STOCK SUBJECT TO THE PLAN


5.1The total number of shares that may be available for issuance under all Stock
Options granted pursuant to the Plan shall not exceed in the aggregate 100,000
shares of the Company's $1.00 par value common stock. Stock Options which are
forfeited for any reason or are not distributed or are covered by Stock Options
that lapse or are canceled before exercise, shall (unless the Plan shall have
been terminated) again be available in the same relative amounts for other Stock
Option grants under the Plan.

ARTICLE VI
ADMINISTRATION OF THE PLAN


6.1The Plan will be administered by a committee of two or more members of the
Board appointed from time to time by the Board. Each member of the committee
shall be a "disinterested person" as that term is defined under Rule 16b-3,
promulgated under the Securities Exchange Act of 1934, as amended, or any
successor statute or regulation comprehending the same subject matter.

6.2The Plan Committee shall have and exercise all of the powers and
responsibilities granted expressly or by implication to it by the provisions of
the Plan. Subject to and as limited by such provisions, the Plan Committee may
from time to time enact, amend and rescind such rules, regulations and
procedures with respect to the administration of the Plan as it deems
appropriate or convenient. Notwithstanding any contrary provisions of this Plan,
the Plan Committee shall have no discretion with respect to the granting of
Stock Options to any Participant or to alter or amend any terms, conditions and
eligibility requirements of a Stock Option granted or to be granted to any
Participant under this Plan, it being understood that the granting and terms,
conditions and eligibility requirements of such Stock Options are governed
solely by the provisions set forth in this Plan pertaining thereto.

6.3All questions arising under the Plan or any Stock Option agreement, or any
rule, regulation or procedure adopted by the Plan Committee shall be determined
by the Plan Committee, and its determination thereof shall be conclusive and
binding upon all parties.

6.4Any action required or permitted to be taken by the Plan Committee under the
Plan shall require the affirmative vote of a majority of a quorum of the members
of the Plan Committee. A majority of all members of the Plan Committee shall
constitute a "quorum" for Plan Committee business. The Plan Committee may act by
written determination instead of by affirmative vote at a meeting, provided that
any written determination shall be signed by all members of the Plan Committee,
and any such written determination shall be as fully effective as a majority
vote of a quorum at a meeting.



ARTICLE VII
GENERAL PROVISIONS


7.1Amendment or Termination. The Board may at any time amend, suspend,
discontinue or terminate the Plan; provided, however, that no amendment by the
Board shall, without further approval of the shareholders of the Company:

(a)except as provided at Section 2.10 hereof increase the total number of shares
of Company common stock which may be made subject to the Plan; or

(b)except as provided at Section 2.10 hereof change the purchase price of
Company common stock under the Plan; or

(c)change the Date of Grant; or

(d)change the calculation used to determine the number of Stock Options granted
on the Date of Grant.

No action taken pursuant to this Section 7.1 of the Plan shall, without the
consent of a Participant, alter or impair any Stock Options which have been
previously granted to a Participant. Provisions relating to Stock Options may
not be amended more often than once every six months other than to comport with
changes in the Code or the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.

7.2Non-Alienation of Rights and Benefits. Except as expressly provided herein,
no right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities or torts of the person entitled to such right or
benefit. If any Participant or beneficiary hereunder should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber or charge any
right or benefit hereunder, then such right or benefit shall, in the sole
discretion of the Plan Committee, cease and in such event the Company may hold
or apply the same or any or no part thereof for the benefit of the Participant
or beneficiary, his/her spouse, children or other dependents or any of them in
any such manner and in such proportion as the Plan Committee in its sole
discretion may deem proper.

7.3No Rights as Shareholder. The granting of Stock Option(s) under the Plan
shall not entitle a Participant or any other person succeeding to his/her
rights, to any dividend, voting or other right as a shareholder of the Company
unless and until the issuance of a stock certificate to the Participant or such
other person pursuant to the provisions of the Plan and then only subsequent to
the date of issuance thereof.

7.4Government Regulations. Notwithstanding any other provisions of the Plan
seemingly to the contrary, the obligation of the Company with respect to Stock
Options granted under the Plan shall at all times be subject to any and all
applicable laws, rules, and regulations and such approvals by any government
agencies as may be required or deemed by the Board or Plan Committee as
reasonably necessary or appropriate for the protection of the Company.

In connection with any sale, issuance or transfer hereunder, the Participant
acquiring the shares shall, if requested by the Company give assurances
satisfactory to counsel of the Company that the shares are being acquired for
investment and not with a view to resale or distribution thereof and assurances
in respect of such other matters as the Company may deem desirable to assure
compliance with all applicable legal requirements.

7.5Effective Date. Subject to the approval of this Plan by the holders of a
majority of the voting power of the shares present and entitled to vote at the
Company's Annual Meeting of



Shareholders to be held May 24, 1995 and any necessary approval being obtained
from any department, board or agency of the United States or states having
jurisdiction, the Plan shall be effective as of May 24, 1995.

7.6Reorganization. In case the Company is merged or consolidated with another
corporation, or in case the property or stock of the Company is acquired by
another corporation, or in case of a separation, reorganization or liquidation
of the Company, the Plan Committee or a comparable committee of any corporation
assuming the obligations of the Company hereunder, shall either:

(a)make appropriate provision for the protection of any outstanding Stock
Options granted thereunder by the substitution on an equitable basis of
appropriate stock of the Company, or of the merged, consolidated or otherwise
reorganized corporation which will be issuable in respect to the shares of the
Company's $1.00 par value common stock.

(b)upon written notice to the Participant, provide that all outstanding Stock
Options shall accelerate and become exercisable in full but that all outstanding
Stock Options, whether or not exercisable prior to such acceleration, must be
exercised within not less than sixty days of the date of such notice or they
will be terminated. In any such case the Plan Committee may, in its discretion,
extend the sixty day- exercise period.

7.7Withholding Taxes, etc. All distributions under the Plan shall be subject to
any required withholding taxes and other withholdings and, in case of
distributions in Company common stock, the Participant or other recipient may,
as a condition precedent to the delivery of the common stock, be required to pay
to the Company the excess, if any, of the amount of required withholding over
the withholdings, if any, from any distributions in cash under the Plan. No
distribution under the Plan shall be made in fractional shares of the Company's
common stock, but the proportional market value thereof shall be paid in cash.

7.8General Restriction. Each Stock Option shall be subject to the requirement
that, if at any time the Board shall determine, in its discretion, that the
listing, registration or qualification of the shares subject to such Stock
Option upon any securities exchange or under any state or Federal Law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with the granting of such Stock Option or
the issue or purchase of shares thereunder, such Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board.

7.9Use of Proceeds. The proceeds derived from the sale of the stock pursuant to
Stock Options granted under the Plan shall constitute general funds of the
Company.

7.10Headings. The headings of the Articles and their subparts in this Plan are
for convenience of reading only and are not meant to be of substantive
significance and shall not add to or detract from the meaning of such Article or
subpart to which it refers.





QuickLinks


Exhibit 10.C



EXHIBIT B
DAYTON HUDSON CORPORATION DIRECTOR STOCK OPTION PLAN OF 1995
ARTICLE I ESTABLISHMENT OF THE PLAN
ARTICLE II DEFINITIONS
ARTICLE III GRANTING OF STOCK OPTIONS
ARTICLE IV STOCK OPTIONS
ARTICLE V SHARES OF STOCK SUBJECT TO THE PLAN
ARTICLE VI ADMINISTRATION OF THE PLAN
ARTICLE VII GENERAL PROVISIONS
